Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 102a1 as being unpatentable over Sawada (JP 2012-104382).
Regarding claim 11, Sawada teaches a system, comprising: 
a power supply configured to provide a periodic voltage function to an output configured to couple to a substrate support without a blocking capacitor (3, Fig. 1),
 the periodic voltage function having pulses having a positive voltage step and a negative voltage step and a portion between the pulses (Fig. 3a); 
and a controller in communication with the power supply and having a non-transitory tangible computer readable medium encoded with instructions [0019], 
and wherein the controller is configured to execute the instructions, the instructions comprising: 
accessing a control pattern associated with a resulting ion energy distribution function having a first energy peak and a second energy peak (Fig. 4, 5, 10 and d11); 
controlling switching of the power supply to effectuate the positive and negative voltage steps (Fig. 3). 
Sawada teaches manipulating of the number of peaks as well as the amplitude of the peaks will produce regions of ion energy peaks which overlap to form an ion energy distribution band.  Therefore by adjusting the pulse generating unit to produce a certain pattern of pulse peaks would allow selection of an appropriate ion energy distribution pattern [0027-0031, Fig. 2 and 5).  
Therefore the Examiner takes the position that increasing a number of the first plurality of voltage pulses relative to a number of the second plurality of voltage pulses to increase the percentage of ion flux at the first energy peak relative to ion flux at the second energy peak would be obvious to try in light of Sawada.  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
The Examiner takes the position that increasing the number of first voltage pulses relative to the number of second voltage pulses would be within the grasp of one of ordinary skill in the art reading Sawada because it teaches adjusting the ion energy distribution by changing the number of pulses that are different from a first pulse [0027-0031].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control pattern associated with a resulting ion energy distribution function having a first energy peak and a second energy peak of Sawada by increasing a number of the first plurality of voltage pulses relative to a number of the second plurality of voltage pulses to increase the percentage of ion flux at the first energy peak relative to ion flux at the second energy peak would be obvious to try in light of Sawada.  MPEP 2143 I. E.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada as applied to claim 11 above in view of Wendt (US 6,201,208).
Regarding claim 12, Sawada does not teach an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses.  
Wendt teaches an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses (col. 10, ln. 10-37, Fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power supply of Sawada by providing an ion compensation component coupled to an electrical node between the power supply output and the substrate support, the ion compensation component configured to provide a current or voltage to the substrate support, at least between the pulses, that in combination with the periodic voltage function, controls a slope of the portion between the pulses, as taught by Wendt, because it would allow the ion flux to be estimated and be used in a feedback loop to control the plasma and achieve a desired level of ion flux (col. 4k ln. 1-10). 
  Regarding claim 13, Wendt teaches the ion compensation component is either a voltage source or a current source (col. 4, ln. 5-10).  
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada as applied to claim 11 above in further view of Kadlec (US 2008/0135400). 
Regarding claim 16, Sawada does not teach the power supply includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step.  
Kadlec teaches the power supply includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step ([0005], Fig. 7).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the power supply of Wendt by providing it includes two switches coupled between one or more power sources and the output, wherein a momentary closing of a first of the two switches causes the positive voltage step and a subsequent momentary closing of a second of the two switches causes the negative voltage step, as taught by Kadlec, because it would allow relatively fast reigniting of the plasma and restoring original discharge current ([0005]). 
Allowable Subject Matter
Claims 1, 3, 4, 6, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  No prior art teaches the method of claim 1 wherein each pulse comprises a portion between the negative voltage step and a positive voltage step of a next pulse; and wherein the portion between the negative voltage step and the positive voltage step of the next pulse is above or below a slope needed to maintain a constant wafer voltage during the portion between the negative voltage step and the positive voltage step of the next pulse. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) June 10, 2022 have been considered but are moot because of the new ground of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794